DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi, US Pub. No. 2016/0155377) in view of Tsai et al. (hereinafter “Tsai”), US Pub. No. 2016/0063921.
Regarding claim 1, Kishi teaches a pixel driving circuit (fig. 7; [0190]), comprising: a data write sub-circuit (T1); an input and read sub-circuit (T2 and Cst); and an output control sub-circuit, wherein the data write sub-circuit (T1) is connected to a first node (node where T1, T2 and Cst are all connected), a scan signal terminal (gate of T1 where G1(i) is supplied), and a data voltage terminal (left terminal of T1 where S(j) is supplied), and is configured to transmit, by the 
Kishi fails to explicitly teach the output control sub-circuit, wherein the output control sub-circuit is respectively connected to the drive sub-circuit, a driver circuit, an enable signal terminal, and the first output control sub-circuit is configured to be coupled to an element to be driven, and transmit the drive signal output by the drive sub-circuit to the element to be driven under control of a turn-on signal transmitted by the enable signal terminal.
However, in the same field of endeavor, Tsai teaches a pixel circuit for driving an OLED (fig. 3). Specifically, Tsai teaches incorporating transistors T4 and T5 in series with drive transistor T2. The transistors T4 and T5 are only turned on during the emission phase enhancing the display. A person of ordinary skill in the art would recognize that at least transistor T4 or T5 
Therefore, it would have been obvious to further provide the output control sub-circuit (Kishi: T2 and Cst; fig. 7), a driver circuit (OLED), an enable signal terminal (e.g. Tsai: EM1; fig. 3) and a first voltage terminal (Kishi: ELVDD; fig. 7), and is configured to transmit a signal of the first voltage terminal under control of the enable signal terminal to the drive sub-circuit, and to transmit a driving signal output by the drive sub-circuit to the driver circuit (as combined, ELVDD would be connected via T4, when activated by EM1, to drive T2, producing a drive current to drive the OLED), for the reason above.
Regarding claim 4, Tsai teaches wherein the first output control sub-circuit includes a third transistor, wherein a gate of the third transistor is coupled to the enable signal terminal, a first electrode of the third transistor is coupled to the drive sub-circuit, and a second electrode of the third transistor is configured to be coupled to the element to be driven (fig. 3, transistor T3).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi in view of Tsai as applied to claim 1 above, and further in view of Wang et al. (hereinafter “Wang”), CN109872680 (provided by applicant, translation provided).
Regarding claim 2, Kishi and Tsai fail to explicitly teach a time control sub-circuit coupled to a second scan signal terminal, a third voltage terminal, a second voltage terminal, and the first output control sub-circuit wherein the time control sub-circuit is configured to be coupled to the element to be driven, store a signal of the second data voltage terminal under control of a turn-on signal transmitted by the second scan signal terminal, and control an operating time 
However, in the same field of endeavor, Wang teaches a time control circuit (see fig. 5, control circuit 200) that includes transistors T4, T7, and capacitor Cstl. T4 gates are connected to the scan signal terminals Gate1, T4 whose first poles are connected to the data terminals Vdata_t, and whose second poles are connected to the first terminals of Cstl and the gates of T7; a first electrode of T7 is connected to the current control circuit, and a second electrode of T7 is connected to the light emitting element; the first terminal of Cstl is connected to a voltage terminal Vcom.
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Kishi and Tsai to include the feature of Wang in order to provide a device that controls the light emission time of the light-emitting element.
Regarding claim 3, Wang teaches transistors T4, T7, and capacitor Cstl, wherein T4 gates are connected to the scan signal terminals Gate1, T4 whose first poles are connected to the data terminals Vdata_t, T4 whose second poles are connected to the first terminals of Cstl and to the gates of T7; a first electrode of T7 is connected to the current control circuit, and a second electrode of T7 is connected to the light emitting element; the first terminal of Cstl is connected to a voltage terminal Vcom (see fig. 5, time control circuit 200).
Claims 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi in view of Tsai as applied to claim 1 above, and further in view of Xuan et al. (hereinafter “Xuan”), CN109584788 (provided by applicant, translation provided).

However, in the same field of endeavor, Xuan teaches a second pole connection driving sub-circuit of the first pole connection voltage terminals V1, T4 of the gate connection enable signal terminals EM, T4 of the fourth transistor T4.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kishi and Tsai to include the feature of Xuan. As such a person of ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased efficiency.
Regarding claim 6, Xuan teaches wherein the second output control sub-circuit includes a fourth transistor, wherein a gate of the fourth transistor is coupled to the enable signal terminal, a first electrode of the fourth transistor is coupled to the first voltage terminal, and a second electrode of the fourth transistor is coupled to the drive sub-circuit (fig. 5, transistor T4).
Regarding claim 7, Xuan teaches a first transistor T1, the gate of which is connected to the scan signal terminal Gate, the first pole of which is connected to the second pole connection node A of the data voltage terminal Data, T1 (fig. 5).

Regarding claim 9, Xuan teaches a capacitor C and a driving transistor Td; a first end of C is connected to node A, a second end of C is connected to node B; a first pole of the gate connection nodes A, Td of Td is connected to the second pole connection nodes B and T3 of the voltage terminals V1, Td via T4 (fig. 5).
Regarding claim 10, Xuan teaches a pixel cell, including a pixel driving circuit and a light emitting circuit, the light-emitting circuit includes a light-emitting element to be driven, and the light-emitting circuit is connected to the output control sub-circuit of the pixel driving circuit and the second voltage terminal. The light-emitting circuit is configured to emit light by driving the light-emitting element when the pixel driving circuit forms a signal path to output a driving signal through the voltage terminals V1 and V2 (fig. 5 and accompanying text).
Regarding claim 11, Xuan teaches wherein the element to be driven includes a light-emitting diode (fig. 3, LED 50).
Regarding claim 12, Xuan teaches an array substrate comprising a plurality of pixel cells, and a plurality of transmission circuits, each of the pixel cells being connected to one of the transmission circuits, the transmission circuits being connected to a signal transmission terminal; the transmission circuit is for inputting a signal to the signal transmission terminal connected to the transmission circuit, or for reading an electric signal at a second point outputted from the signal transmission terminal, and further includes a data line connected to a 
Regarding claim 13, Xuan teaches a seventh transistor having a second pole connected to a third voltage terminal; gate of the seventh transistor is connected to a fourth terminal, a first pole of the seventh transistor is connected to the signal transmission terminal, and a second pole of the seventh transistor is connected to a read signal line (fig. 10).
Regarding claim 14, Xuan teaches a display device including an array substrate including an integrated circuit connected to a signal transmission terminal; the integrated circuit for receiving an electrical signal of a second point outputted from the signal transmission terminal to obtain a threshold voltage of the driving sub-circuit and generating a compensated data signal; the array substrate includes a transmission circuit, and the integrated circuit is connected to a read signal line, and an electrical signal of the second point outputted from the signal transmission terminal is transmitted to the integrated circuit via the read signal line (fig. 8 and accompanying text).
Regarding claim 15, Xuan teaches wherein the array substrate includes a plurality of sub-pixel arrays, each sub-pixel including a pixel cell (figs. 1-14).
Regarding claims 16-18 and 19, Xuan teaches a driving method of a pixel cell comprising Stage 1: the data writing sub-circuit transmits a first initialization signal input from the data voltage terminal to the first point under the control of the scan signal terminal; the input and read sub-circuit transmitting a second initialization signal input form the signal transmission terminal to the second point under the control of the first signal terminal; Stage 2: the data writing sub-circuit transmits a first data signal input from the data voltage terminal to the first 
Regarding claim 20, it has similar limitations to those of claim 9 and is rejected on the same grounds presented above.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622